Case 1:21-cv-21079-BB Document 11-1 Entered on FLSD Docket 09/21/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: __1:21-cv-21079-BB_________


  SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

  v.

  MINTBROKER INTERNATIONAL, LTD.,
  f/k/a SWISS AMERICA SECURITIES LTD.
  and d/b/a SURETRADER, and
  GUY GENTILE, a/k/a GUY GENTILE NIGRO,

        Defendants.
  ___________________________________________/

                        ORDER GRANTING PLAINTIFF’S MOTION
                            TO WITHDRAW AS COUNSEL

         This matter is before the Court on the Commission’s Motion for Amie Riggle Berlin to

  Withdraw as Counsel [D.E. # ]. Having considered the motion and the record, it is:

         ORDERED AND ADJUDGED that the motion is granted. Amie Riggle Berlin is

  removed as counsel for the Commission.

                 DONE AND ORDERED on this ____ day of September, 2021 in Chambers at

  Miami, Florida.



                                             ____________________________
                                             BETH BLOOM
                                             UNITED STATES DISTRICT JUDGE




                                                1
